Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 1/31/2022 is acknowledged.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 5/21/2020, 7/23/2020, and 4/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2 and 5-8 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] in view of Kanade (US PGPub 2007/0120879) [hereafter Kanade].  

4.	As to claim 1, Reddy discloses a method (as shown in Figures 2-3) of training a machine learning model (machine learning model 130 as shown in architecture of Figure 1), the method comprising inputting training image pairs (reference images 110 and degraded images 120) into the machine learning model, each training image pair comprising an undegraded image (reference images) and a degraded image (degraded images) that represents an appearance of the undegraded image with specific degradation effects applied thereto, and training the machine learning model using the training image pairs to generate frequency information (high and low frequency information) that is missing from the degraded images (forming predicted images 140) (Paragraphs 0017-0018, 0021-0023, 0026, 0028-0029, 0033-0036).
	It is however noted that Reddy fails to particularly disclose a behind-display camera generating a degraded image.
	On the other hand, Kanade discloses a behind-display camera (camera 210 shown in Figure 2) generating a degraded image (image captured by camera 210 presented to image correction system 212) (Paragrpahs 0028, 0033, 0049, 0051-0052).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include generating a degraded image by a behind-display camera as taught by Kanade with the method and system of Reddy because the cited prior art are directed towards systems that correct degraded images missing frequency information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling the image correctional operations of Reddy to be implemented within a system that includes 

5.	As to claim 2, Reddy discloses providing training image pairs to the machine learning model comprises providing the image pairs to a convolutional neural network (Paragraphs 0022, 0024).

6.	As to claim 5, Kanade discloses acquiring each degraded image via a camera (210) positioned behind a mask (pattern of screen 204 and backlight 206) (Paragraphs 0033, 0035, 0049). 

7.	As to claim 6, Reddy discloses the degraded image comprises an image acquired via a camera array (Paragraphs 0018, 0021).
	Also, Kanade discloses the degraded image comprises an image acquired via a camera array (camera 210) (Paragraphs 0033, 0049). 

8.	As to claim 7, Reddy discloses the training image pair is a part of three or more corresponding training images (Paragraphs 0017, 0023, 0033-0034). 

9.	As to claim 8, the combination of the Reddy and Kanade references discloses the claimed subject matter of claim 1 as stated above.

	Also, Kanade discloses a computing device for imaging via a behind-display camera (as shown in Figure 2) (Paragraph 0033).

10.	Claims 3-4 are rejected under 35 U.S.C 103 as being unpatentable by Reddy (US PGPub 2020/0226718) [hereafter Reddy] and Kanade (US PGPub 2007/0120879) [hereafter Kanade], as applied to claims 3-4, and in further view of Shen (US PGPub 2020/0051260) [hereafter Shen].  

11.	As to claim 3, it is noted that the combination of Reddy and Kanade fails to particularly disclose providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network. 
	On the other hand, Shen discloses providing training image pairs to the machine learning model (machine learning system as shown in Figure 1A) comprises providing the image pairs (training images and images to be enhanced) to a U-shaped neural network (Paragraphs 0079-0082). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include providing training image pairs to the machine learning model comprises providing the image pairs to a U-shaped neural network as taught by Shen with the method and system of the combination of Reddy and Kanade because the cited prior art are directed towards systems that correct 

12.	As to claim 4, Shen discloses the undegraded training image (target image) comprises an average of a plurality of repeated captured frames (Paragraphs 0005-0006, 0020, 0027, 0070, 0126, 0128). 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664